—Order, Supreme Court, *98New York County (Edward Lehner, J.), entered August 31, 1995, which, insofar as appealed from, denied plaintiffs motion to restore this medical malpractice action to the calendar, unanimously affirmed, without costs.
We agree with the motion court that the affidavit of plaintiffs medical expert failed to demonstrate merit against defendants warranting restoration to the calendar, where the record reveals that the treating physicians were not employees of defendant hospital and the affidavit failed to make specific reference to particular acts or omissions on the part of the hospital or acts of malpractice with respect to the procedures that were performed by each of the remaining defendants. Concur—Murphy, P. J., Sullivan, Ellerin, Nardelli and Mazzarelli, JJ.